United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRUBTION CENTER, Edison, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-572
Issued: May 27, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On January 13, 2015 appellant, through counsel, filed a timely appeal from an August 18,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly terminated appellant’s entitlement to wage-loss
compensation and authorization for medical benefits effective February 3, 2014 as he had no
further residuals or disability causally related to his accepted employment injury.
FACTUAL HISTORY
On June 18, 2011 appellant, then a 38-year-old mail handler, filed an occupational
disease claim alleging that he sustained bilateral carpal tunnel syndrome, a cervical condition,
and a bilateral shoulder condition due to factors of his federal employment. He indicated that his
1

5 U.S.C. § 8101 et seq.

symptoms began on April 1, 2007. Appellant stopped work on April 15, 2011 and did not return.
The employing establishment noted that he was off work under file number xxxxxx314, but that
OWCP had found that he did not sustain a recurrence of disability so he was filing an
occupational disease claim.
OWCP accepted appellant’s claim for brachial neuritis. It noted that he had a prior 2007
accepted claim for left wrist sprain, assigned file number xxxxxx355 and another 2007 claim
accepted for brachial neuritis, and bilateral carpal tunnel syndrome, assigned file number
xxxxxx314.
In a form report dated September 7, 2011, Dr. Mark A.P. Filippone, an attending Boardcertified physiatrist, diagnosed cervical radiculopathy and found that appellant was totally
disabled.
On November 18, 2011 OWCP referred appellant to Dr. Kenneth Heist, an osteopath, for
a second opinion examination. In a report dated December 1, 2011, Dr. Heist reviewed the
history of injury and diagnosed cervical sprain, preexisting degenerative cervical disease, and left
shoulder sprain. He found that he had no current findings of brachial neuritis. Dr. Heist
determined that appellant had sustained a temporary aggravation of preexisting degenerative
disease of the spine. He opined that appellant could return to work without restrictions.
On January 11, 2012 OWCP notified appellant of its proposed termination of his
compensation and authorization for medical benefits. It found that based on Dr. Heist’s report he
had also sustained a temporary aggravation of a preexisting cervical condition that had resolved.
On January 26, 2012 Dr. Filippone reviewed Dr. Heist’s report and the notice of
proposed termination of compensation. He found objective evidence of spasm and neurological
deficits and noted that a January 10, 2011 electromyogram (EMG) showed bilateral cervical
radiculopathy at C5 through C7 and carpal tunnel syndrome on the right side. Dr. Filippone
further advised that a magnetic resonance imaging (MRI) scan study obtained January 13, 2011
revealed right lateral osteophyte disc complexes at C3-4 and C4-5 with right neural foraminal
narrowing, a disc herniation on the left at C6-7 with thecal sac compression and foraminal
narrowing on the left, and a right posterolateral T1-2 disc herniation. He opined that appellant
was totally disabled from employment.
By decision dated February 14, 2012, OWCP terminated appellant’s wage-loss
compensation and authorization for medical treatment effective that date. It found that
Dr. Heist’s report constituted the weight of the evidence and established that he had no further
employment-related condition or disability.
On February 22, 2012 appellant, through counsel, requested an oral hearing before an
OWCP hearing representative. Following a preliminary review, in a decision dated May 2, 2012
the hearing representative reversed the February 14, 2012 decision. He noted that appellant had
an accepted claim, assigned file number xxxxxx314, with continued work restrictions and an
accepted condition of brachial neuritis. The hearing representative found that OWCP should
double file number xxxxxx314 into the current file number and update the statement of accepted
facts (SOAF) to include his work duties as mail handler. He also noted that it appeared that
appellant had worked modified employment since 2009, and that the SOAF should therefore

2

provide his actual work duties from February 3, 2009 until April 15, 2011. The hearing
representative further instructed OWCP to obtain a supplemental report from Dr. Heist based on
the updated statement of accepted facts and providing a rationalized opinion regarding whether
appellant’s brachial neuritis had resolved.
On May 22, 2012 Dr. Gregory J. Lawler, an osteopath, began providing pain
management treatment. He submitted progress reports describing his treatment of appellant
throughout 2012 and 2013.
On May 30, 2012 OWCP doubled the current file number and file number xxxxxx314. It
prepared an updated SOAF dated July 19, 2012 describing appellant’s job as a mail handler and
indicating that it had accepted left wrist sprain under file number xxxxxx355 and brachial
neuritis and bilateral carpal tunnel syndrome under file number xxxxxx314.
On July 19, 2012 the employing establishment advised that it had no record of appellant
performing a modified assignment. In file number xxxxxx314, appellant accepted modified job
offers on December 9, 2008 and January 22, 2009.
In a report dated August 1, 2012, Dr. Filippone described appellant’s continued
complaints of neck pain radiating into both shoulders more pronounced on the left side. In an
accompanying form report dated August 1, 2012, the physician diagnosed cervical radiculopathy
and found that appellant was totally disabled.
In a supplemental report dated August 6, 2012, Dr. Heist reviewed the updated SOAF
and the reports from Dr. Filippone. He concluded that appellant’s left shoulder sprain, cervical
sprain, and brachial neuritis had resolved and that his degenerative conditions and herniations
demonstrated on MRI scan study did not result from his work duties.
OWCP determined that a conflict existed between Dr. Filippone and Dr. Heist regarding
whether appellant had any continuing employment-related disability. On September 20, 2012 it
referred appellant to Dr. Edward Krisiloff, a Board-certified orthopedic surgeon, for an impartial
medical examination. OWCP requested that Dr. Krisiloff provide an opinion regarding whether
appellant had current findings of brachial neuritis, carpal tunnel syndrome, or cervical
degenerative disc disease. It further asked that Dr. Krisiloff address whether appellant could
perform his duties as a mail handler lifting up to 70 pounds.
In a report dated October 9, 2012, Dr. Krisiloff discussed appellant’s history of arm
problems beginning in 2007 and his history of bilateral carpal tunnel releases in 2008. He noted
that he returned to his usual employment in February 2009 following his carpal tunnel releases.
In December 2009, appellant began working light duty. He continued to experience symptoms
of carpal tunnel syndrome. On examination Dr. Krisiloff found adequate range of motion of the
cervical spine and full range of motion of the shoulders with no impingement, loss of strength, or
“obvious atrophy in the upper extremities.” He noted that appellant experienced pain while
trying to lift his arms overhead. Dr. Krisiloff related, “[Appellant] has apparently recovered
from his carpal tunnel syndrome and subsequent nerve conduction studies revealed good
conduction across the wrists. He continues to complain of significant discomfort in his neck,

3

shoulders, and intermittent upper extremity numbness and tingling. [Appellant] feels that he
cannot return to the type of work that he performed previously.” Dr. Krisiloff further stated:
“It is my medical opinion, stated within a reasonable degree of medical
probability, that [appellant] certainly has underlying cervical spondylosis.
[Appellant’s] MRI [scan] studies reflect this quite clearly. Two separate studies
were performed and there was no interval change between studies. [Appellant]
did develop bilateral carpal tunnel troubles and for this, a surgical decompression
was performed. [Appellant] has apparently done well and repeat nerve
conduction studies performed well after his surgery showed normal conduction
across the wrist joints. He has therefore recovered from his carpal tunnel troubles
and this should no longer be an issue. As far as [appellant’s] neck is concerned,
his studies certainly show evidence of cervical spondylosis. This is a
degenerative condition that is not related to the work that he did for the
[employing establishment]. It is my opinion that [appellant] developed an
exacerbation of this underlying condition while at work. The question that now
faces us is whether this exacerbation has resolved and whether [he] is capable of a
return to work.
“[Appellant] certainly complains of ongoing difficulties with his neck and upper
extremities, but there is simply no corroborative evidence on his physical
examination. [He] does have some slight restrictions in his cervical spine range
of motion but he has absolutely no evidence of any loss of strength in his upper
extremities. There is no muscular atrophy. [Appellant’s] sensory examination
appears to be normal. There is simply no physical evidence of ongoing brachial
neuritis, which is his accepted condition. [Appellant] does have evidence on
EMG of bilateral partial denervation at C5, C6, and C7, but this is simply not
reflected on his physical examination as far as weakness of his upper extremities.
It is my medical opinion that [he] did suffer a temporary exacerbation of his
underlying degenerative cervical disc disease and that condition has now
resolved. I feel that [appellant] is capable of returning to work at this time.
However, I do feel that certain restrictions might be necessary in returning him to
work. I am primarily concerned about the 70-pound requirement in lifting in
performing his duties as a mail handler. I think that it would be reasonable to
schedule a Functional Capacity Evaluation [FCE] to determine exact lifting
capabilities.”
Dr. Krisiloff concluded that appellant had no findings of brachial neuritis and carpal
tunnel syndrome, but had underlying cervical disc disease unrelated to his employment injury.
He again recommended an FCE. Dr. Krisiloff advised that if appellant could not perform his
regular employment it would be due to his underlying cervical disc disease rather than his work
injury.
On November 14, 2012 OWCP requested that Dr. Filippone refer appellant for a FCE to
determine his work ability as requested by the impartial medical examiner.
In a report dated December 5, 2012, Dr. Filippone related that appellant had abnormal
electrodiagnostic studies and multiple levels of injury on MRI scan studies of the cervical and
4

thoracic spine. He advised that an FCE “might inadvertently hurt [appellant]” and declined to
provide a referral for a FCE.
By letter dated January 10, 2013, OWCP requested that Dr. Krisiloff refer appellant for a
FCE.
In a report dated January 23, 2013, Dr. Filippone noted that Dr. Lawler had referred
appellant to Dr. Marc Arginteanu, a Board-certified neurosurgeon, for evaluation. On
January 28, 2013 Dr. Arginteanu noted that appellant began experiencing pain in his upper
extremities and neck lifting and moving heavy objects at work. He found that an MRI scan study
showed “multiple disc derangement with bulging discs, osteophyte formation, and foraminal
stenosis” and recommended surgery.
A March 14, 2013 cervical discography was positive at C3-4 and C6-7. A March 14,
2013 cervical MRI scan study obtained after the discography showed a posterior disc bulge and
bilateral uncovertebral hypertrophy at C3-4 and C4-5 with right more than left foraminal
narrowing, a disc bulge at C5-6, and a midline disc herniation at C6-7 with effacement of the
ventral thecal sac and moderate bilateral neural foraminal narrowing.
On April 19, 2013 appellant’s counsel requested that OWCP authorize Dr. Lawler’s
request to perform cervical spinal surgery. He also requested that OWCP postpone the FCE in
view of Dr. Filippone’s finding that it might harm appellant.
In a progress report dated May 17, 2013, Dr. Filippone reviewed the results of the MRI
scan study obtained after the discogram. On July 19, 2013 he found that appellant had a positive
Tinel’s sign and Phalen’s test and diagnosed bilateral carpal tunnel syndrome. Dr. Filippone
found that he was unable to work due to his problem with his neck, spine, and upper extremities
and his use of pain medication. In a form report dated July 19, 2013, he diagnosed cervical
radiculopathy, checked “yes” that the condition was work related, and found that appellant was
totally disabled.2
Appellant underwent an FCE on August 13, 2013. In a report dated August 14, 2013, the
physical therapist noted that appellant took pain medication before the FCE. He stated,
“[Appellant] did perform in the heavy demand level but secondary to the amount of medication
taken prior to the evaluation and length of time since initial onset, [h]e is currently functioning
safely in the medium work level at this time. He is capable of performing all work activities that
fit the parameters tested during the FCE.”
On August 28, 2013 Dr. Filippone challenged the FCE finding that appellant could
perform full-time employment.
In a supplemental report dated October 30, 2013, Dr. Krisiloff noted that the FCE showed
that appellant could “occasionally lift 80 pounds in a lift and carry, 70 pounds from the floor and
60 pounds to shoulder level. On a frequent basis the limits are 60 pounds, 50 pounds, and
40 pounds. On a constant basis the limits are 40 pounds, 30 pounds, and 20 pounds.”
Dr. Krisiloff opined that appellant could work as a mail handler and advised that the FCE
2

Dr. Filippone submitted similar form reports throughout 2012 and 2013.

5

established that his “temporary aggravation of his cervical spondylosis has ceased. [Appellant]
was able to exert reasonable effort and perform reasonably well at a medium work level. If [he]
were suffering from a significant degree of neck pain and upper extremity troubles he would not
have been able to perform at this level.”
On November 14, 2013 OWCP notified appellant of its proposed termination of his
compensation and authorization for medical benefits.
In a progress report dated November 27, 2013, Dr. Lawler indicated that appellant did not
have weakness, but continued to experience pain. He recommended that appellant see a surgeon
and obtain treatment before returning to work.
In a December 2, 2013 response to the notice of proposed termination, appellant’s
counsel argued that the FCE indicated that appellant could perform medium level work, but that
the mail handler’s position was classified as heavy work.
On December 2, 2013 Dr. Arginteanu reviewed the discogram and MRI scan study and
indicated that the studies showed that a foraminotomy at C6-7 on the left “would be indicated.”
He noted that appellant was interested in a nucleoplasty, which he found was reasonable.
In a form report dated December 3, 2013, Dr. Filippone diagnosed cervical radiculopathy
and found that appellant was totally disabled.
By decision dated February 3, 2014, OWCP terminated appellant’s compensation and
authorization for medical benefits effective that date. It found that Dr. Krisiloff’s opinion as the
impartial medical examiner represented the weight of the medical evidence and established that
appellant had no further disability or residuals of his accepted work injury.
On February 10, 2014 appellant, through counsel, requested an oral hearing.3 At the
hearing, held on June 10, 2014, counsel discussed appellant’s history of injuries and work duties
argued that a new job appellant performed in December 2010 aggravated his condition. He
argued that OWCP should amend the SOAF to include appellant’s other claim and expand
acceptance of the claim to include an aggravation of previously accepted cervical radiculopathy
and neck condition and an aggravation of carpal tunnel syndrome. Counsel asserted that
Dr. Krisiloff did not discuss his herniated discs and failed to provide rationale for his finding that
appellant has no residuals of his carpal tunnel syndrome, especially given the findings on a
January 10, 2011 EMG study. He also argued that the FCE demonstrated that appellant could
perform medium rather than heavy work and thus Dr. Krisiloff’s finding that appellant could
work as a mail handler was not supported by the FCE. Counsel notes that the SOAF did not
describe his job duties from 2009 to 2011.
In a letter dated June 24, 2014, appellant’s counsel noted that Dr. Lawler and
Dr. Arginteanu recommended surgery and resubmitted their December 2013 reports.

3

Appellant returned to work on February 4, 2014.

6

By decision dated August 18, 2014, the hearing representative affirmed the February 3,
2014 decision. She found Dr. Krisiloff’s opinion as the impartial medical examiner was entitled
to the special weight of the evidence.
On appeal, appellant’s counsel argues that the SOAF did not include information about
the accepted left wrist sprain and advises that the accepted conditions should include bilateral
carpal tunnel syndrome and an aggravation of cervical radiculopathy. He contends that appellant
is not able to perform the work duties of a mail handler. Counsel argues that Dr. Krisiloff did
not discuss the results of objective testing, that his reports are speculative, and that his opinion
regarding disability is inconsistent, and that the FCE did not show that appellant could work as a
mail handler.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.4 It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.5
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.6
Further, the right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability compensation.7 To terminate authorization for medical treatment,
OWCP must establish that appellant no longer has residuals of an employment-related condition
which require further medical treatment.8
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9 The implementing regulations state that, if a
conflict exists between the medical opinion of the employee’s physician and the medical opinion
of either a second opinion physician or an OWCP medical adviser, OWCP shall appoint a third
physician to make an examination. This is called a referee examination and OWCP will select a
physician who is qualified in the appropriate specialty and who has no prior connection with the
case.10 In situations where there exist opposing medical reports of virtually equal weight and
rationale and the case is referred to an impartial medical specialist for the purpose of resolving

4

Elaine Sneed, 56 ECAB 373 (2005).

5

Fred Reese, 56 ECAB 568 (2005); Gloria J. Godfrey, 52 ECAB 486 (2001).

6

Gewin C. Hawkins, 52 ECAB 242 (2001).

7

T.P., 58 ECAB 524 (2007); Pamela K. Guesford, 53 ECAB 727 (2002).

8

Id.

9

5 U.S.C. § 8123(a).

10

20 C.F.R. § 10.321.

7

the conflict, the opinion of such specialist, if sufficiently well rationalized and based upon a
proper factual background, must be given special weight.11
ANALYSIS
OWCP accepted that appellant sustained brachial neuritis causally related to work factors
under the current file number. It previously accepted that he sustained left wrist sprain under file
number xxxxxx355 and brachial neuritis and bilateral carpal tunnel syndrome under file number
xxxxxx314. OWCP further noted that, based on the opinion of Dr. Heist, appellant sustained a
temporary aggravation of preexisting cervical degenerative disc disease due to his work injury.
It determined that, a conflict in medical opinion existed between Dr. Heist, OWCP referral
physician, and Dr. Filippone, appellant’s attending physician, regarding whether appellant had
any current findings of brachial neuritis, carpal tunnel syndrome, or cervical degenerative disc
disease, and whether he had any employment-related disability. OWCP referred him to
Dr. Krisiloff for an impartial medical examination.
Where there exist opposing medical reports of virtually equal weight and rationale and
the case is referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based upon a proper factual
background, must be given special weight.12 The Board finds that the opinion of Dr. Krisiloff, a
Board-certified orthopedic surgeon selected to resolve the conflict in opinion, is well rationalized
and based on a proper factual and medical history. Dr. Krisiloff accurately summarized the
relevant medical evidence, provided detailed findings on examination, and reached conclusions
about appellant’s condition which comported with his findings.13 In his October 9, 2012 report,
he reviewed the medical evidence of record, including the results of MRI scan studies performed
January and September 2011 and electrodiagnostic studies from January 2011. Dr. Krisiloff
noted that appellant worked in his usual employment following his 2009 carpal tunnel releases
until December 2009, when he began performing limited duty. He determined that he had no
objective findings of brachial neuritis. Dr. Krisiloff further found that appellant had recovered
from his carpal tunnel syndrome, noting that he did well after his decompression surgeries and as
studies showed normal wrist conduction. He opined that appellant sustained an employmentrelated aggravation of underlying cervical spondylosis which had resolved. Dr. Krisiloff
provided rationale for his opinion by noting that physical examination did not support the
objective complaints as there was no evidence of reduced strength, muscle atrophy, or loss of
sensation on examination. He further noted that an EMG study showed partial denervation at C5
through C7 that was not supported by weakness on physical examination. Dr. Krisiloff
concluded that appellant had no further evidence of brachial neuritis, carpal tunnel syndrome, or
an employment-related aggravation of cervical disc disease. He asserted that appellant might not
be able to lift 70 pounds as required as a mail handler due to his underlying cervical degenerative
condition and recommended an FCE. Dr. Krisiloff explained, however, that any inability to
perform regular work duties would result from appellant’s underlying cervical degenerative disc
disease rather than his work injury.
11

R.C., 58 ECAB 238 (2006); Barry Neutuch, 54 ECAB 313 (2003); David W. Pickett, 54 ECAB 272 (2002).

12

J.M., 58 ECAB 478 (2007); Darlene R. Kennedy, 57 ECAB 414 (2006).

13

Manuel Gill, 52 ECAB 282 (2001).

8

On October 30, 2013 Dr. Krisiloff reviewed the results of an August 2013 FCE and found
that appellant had no residuals of his temporary aggravation of cervical spondylosis based on the
results of the FCE. He further determined that appellant could perform his duties as a mail
handler. As Dr. Krisiloff’s opinion is detailed, well rationalized and based on a proper factual
background, it is entitled to the special weight accorded an impartial medical examiner.14
Appellant’s remaining medical evidence is insufficient to overcome the weight afforded
to Dr. Krisiloff. Dr. Filippone submitted numerous progress reports and form reports throughout
2012 and 2013 finding that appellant was disabled from employment. On December 5, 2012 he
reviewed the results of diagnostic studies and recommended against an FCE as it might hurt
appellant. In a form report dated December 3, 2013, Dr. Filippone diagnosed cervical
radiculopathy and found that appellant was totally disabled. He, however, was on one side of the
conflict resolved by Dr. Krisiloff. A medical report from a physician on one side of a conflict
resolved by an impartial medical examiner is generally insufficient to overcome the weight
accorded the report of an impartial medical examiner or create a new conflict.15
Dr. Lawler provided reports in 2012 and 2013 describing his treatment of appellant with
pain management. In a report dated November 27, 2013, he discussed appellant’s complaints of
pain and recommended that he obtain additional treatment and consult with a surgeon prior to
returning to work. Dr. Lawler noted that appellant did not have weakness. He did not address
causation or attribute the need for further treatment to appellant’s employment and thus his
opinion is of diminished probative value.16
On January 23, 2013 Dr. Arginteanu noted that appellant experienced pain in his neck
and upper extremities moving heavy objects at work. He reviewed the findings on MRI scan
study and recommended surgery. On December 2, 2013 Dr. Arginteanu recommended a left
foraminotomy and decompression at C6-7 based on appellant’s discogram but indicated that it
was also reasonable to try a nucleoplasty. He did not, however, specifically address causation
and thus his reports are of little probative value.17
On appeal, appellant’s counsel contends that the SOAF did not include the accepted
condition of left wrist sprain. However, the July 19, 2012 SOAF indicated that OWCP had
accepted left wrist sprain under file number xxxxxx355. The SOAF did not describe appellant’s
modified work duties from 2009 to 2011, however, Dr. Krisiloff noted in his report that he had
performed modified work beginning December 2009.
Counsel also argues that appellant is unable to work as a mail handler based on the FCE
and Dr. Krisiloff’s report. Dr. Krisiloff, however, specifically found that he had no residuals or
disability from his accepted conditions and that any limitations resulted from nonemploymentrelated cervical degenerative disc disease.

14

See J.M., supra note 12; Katheryn E. Demarsh, 56 ECAB 677 (2005).

15

Jaja K. Asaramo, 55 ECAB 200 (2004); Michael Hughes, 52 ECAB 387 (2001).

16

S.E., Docket No. 08-2214 (issued May 6, 2009); Conard Hightower, 54 ECAB 796 (2003).

17

Id.

9

Appellant’s counsel additionally asserts that Dr. Krisiloff’s opinion is speculative,
inconsistent, and not based on a review of objective testing. As discussed, however, Dr. Krisiloff
provided a comprehensive and well-rationalized report and thus his opinion is entitled to the
special weight accorded an impartial examiner and constitutes the weight of the evidence.18
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s entitlement to wage-loss
compensation and authorization for medical benefits effective February 3, 2014 as he had no
further residuals of his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the August 18, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 27, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

See R.C., 58 ECAB 238 (2006); Bryan O. Crane, 56 ECAB 713 (2005).

10

